UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7288


MUTTAQIN FATIR ABDULLAH,

                      Plaintiff – Appellant,

          v.

ERNEST A FINNEY, III; JAMES TURNER, Detective,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:16-cv-01276-JFA)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muttaqin F. Abdullah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Muttaqin       F.    Abdullah   appeals    the   district   court’s      order

adopting the recommendation of the magistrate judge and denying

relief   on   his    42    U.S.C.    § 1983    (2012)   complaint.       We   have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm   for        the   reasons   stated   by    the   district     court.

Abdullah v. Finney, No. 3:16-cv-01276-JFA (D.S.C. filed Sept.

13, and entered Sept. 14, 2016).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                         2